DETAILED ACTION
Claims 1-21 are pending.  Claims 1, 10, 11 and 21 have been amended.  Claims 1-21 are rejected.
The instant application claims foreign priority to application numbers IL171577 filed on 10/26/2005, IL173409 filed on 01/29/2006 and IL185414 filed on 08/21/2007.  No certified priority documents have been received.
The instant application is a CIP of application No. 14/050,991 filed on 10/10/2013.
The instant application claims priority to provisional application No. 62/347,126 filed on 06/08/2016.
The instant application claims priority to provisional application No. 62/347,643 filed on 06/09/2016.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8, 10-12, 14, 15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan et al., Patent Application Publication No. 2010/0318515 (hereinafter Ramanathan) in view of Walters, Patent Application Publication No. 2004/0030780 (hereinafter Walters) and Ono et al., Patent Application Publication No. 2014/0341471 (hereinafter Ono).

Regarding claim 1, Ramanathan teaches:
causing generation of at least one signature for at least one input multimedia content element (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content, N dimension query signature based on an N dimension query descriptor and a traversal hash query signature based on a combination of dimensions of the N dimension query descriptor are generated (shows signatures are generated)), wherein each signature represents a concept (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content), wherein each concept is a collection of signatures and metadata representing the concept (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content, Paragraph [0048], fingerprinting and search system is used, where the fingerprint for a piece of multimedia content is composed of a number of compact signatures, including traversal hash signatures and associated metadata);
Ramanathan Paragraph [0008], finding a closest matching multimedia clip, Paragraph [0057], set of query signatures is now compared against this set of reference signatures); and
Ramanathan does not expressly disclose:
A method for detecting abnormality identifiers based on multimedia content element signatures, comprising:
detecting, based on the comparison, at least one abnormality identifier for the at least one input multimedia content element;
However, Walters teaches:
A method for detecting abnormality identifiers based on multimedia content element signatures (Walters Paragraph [0004], multimedia files, Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier), comprising:
detecting, based on the comparison (Walters Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect resource identifier), at least one abnormality identifier for the at least one input multimedia content element (Walters Paragraph [0004], multimedia files, Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier);
The claimed invention and Walters are from the analogous art of systems using identifiers for data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Walters to have combined Ramanathan and Walters.
The motivation to combine Ramanathan and Walters is to improve content matching by determining if there is an incorrect identifier.  It would have been obvious to one of ordinary skill in the 
Ramanathan does not expressly disclose:
wherein an abnormality identifier of the at least one abnormality identifier is indicative of an abnormal shape of an object that appears in the at least one multimedia content elements, wherein the abnormal shape of the object is indicative of an abnormal condition of the object.
However, Ono teaches:
wherein an abnormality identifier of the at least one abnormality identifier is indicative of an abnormal shape of an object that appears in the at least one multimedia content elements (Ono Paragraph [0136], FIG. 6 to FIG. 8 are obtained by preparing multiple numbers of segmentation results, Paragraph [0141], Examples of ID=5 (deviation of overall shape and position is large)), wherein the abnormal shape of the object is indicative of an abnormal condition of the object (Ono Paragraph [0136], FIG. 6 to FIG. 8 are obtained by preparing multiple numbers of segmentation results, Paragraph [0141], Examples of ID=5 (deviation of overall shape and position is large)).
The claimed invention and Ono are from the analogous art of systems identifying deviations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Ono to have combined Ramanathan and Ono.
The motivation to combine Ramanathan and Ono is to improve abnormality detection by looking at shapes.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the abnormal IDs of Ono in order to obtain the predictable result of improving abnormality detection.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Ono.


The method of claim 1, wherein the signatures of each matching reference multimedia content element match the at least one signature generated for the at least one input multimedia content element above a predetermined threshold (Ramanathan Paragraph [0065], summing the descriptor values and rejecting those with a sum below a threshold, signatures are eliminated that have corresponding descriptors (shows elements above the threshold since values below are rejected)).

Regarding claim 4, Ramanathan in view of Walters and Ono further teaches:
The method of claim 1, wherein each reference multimedia content element is associated with at least one predetermined abnormality identifier (Walters Paragraph [0004], multimedia files, Paragraph [0006], administrator must program rules specifying that incorrect resource identifiers, for example "http://www.ibm.com/thinkpad/", are equivalent to correct resource identifiers), wherein the detected at least one abnormality identifier includes the at least one predetermined abnormality identifier of each matching reference multimedia content element (Walters Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier).

Regarding claim 5, Ramanathan in view of Walters and Ono further teaches:
The method of claim 1, wherein the at least one reference multimedia content element includes at least one normal reference multimedia content element featuring at least one baseline identifier (Walters Paragraph [0006], equivalent to correct resource identifiers such as “http://www.pc.ibm.com/us/thinkpad/.”, Paragraph [0004], multimedia files), wherein each abnormality identifier is detected with respect to a difference between one of the at least one baseline identifier and the at least one input multimedia content element (Walters Paragraph [0006], rules specifying that incorrect resource identifiers, for example "http://www.ibm.com/thinkpad/", are equivalent to correct resource identifiers such as "http://www.pc.ibm.com/us/thinkpad/.").

Regarding claim 8, Ramanathan in view of Walters and Ono further teaches:
The method of claim 1, wherein each input multimedia content element is at least one of: an image (Ramanathan Paragraph [0005], multimedia image, audio and video content), graphics, a video stream, a video clip (Ramanathan Paragraph [0005], multimedia image, audio and video content), an audio stream, an audio clip (Ramanathan Paragraph [0005], multimedia image, audio and video content), a video frame, a photograph, images of signals, and a portion thereof.

Regarding claim 10, Ramanathan teaches:
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Ramanathan Paragraph [0010], computer readable medium storing a computer program which causes a computer system to perform a method), the process comprising:
causing generation of at least one signature for at least one input multimedia content element (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content, N dimension query signature based on an N dimension query descriptor and a traversal hash query signature based on a combination of dimensions of the N dimension query descriptor are generated (shows signatures are generated)), wherein each signature represents a concept (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content), wherein each concept is a collection of signatures and metadata representing the concept (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content, Paragraph [0048], fingerprinting and search system is used, where the fingerprint for a piece of multimedia content is composed of a number of compact signatures, including traversal hash signatures and associated metadata);
comparing the generated at least one signature to a plurality of signatures of a plurality of reference multimedia content elements to determine at least one matching reference multimedia content element (Ramanathan Paragraph [0008], finding a closest matching multimedia clip, Paragraph [0057], set of query signatures is now compared against this set of reference signatures); and
Ramanathan does not expressly disclose:
detecting, based on the comparison, at least one abnormality identifier for the at least one input multimedia content element;
However, Walters teaches:
detecting, based on the comparison (Walters Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect resource identifier), at least one abnormality identifier for the at least one input multimedia content element (Walters Paragraph [0004], multimedia files, Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier);
The claimed invention and Walters are from the analogous art of systems using identifiers for data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Walters to have combined Ramanathan and Walters.
The motivation to combine Ramanathan and Walters is to improve content matching by determining if there is an incorrect identifier.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the determination of incorrect identifiers of 
Ramanathan does not expressly disclose:
wherein an abnormality identifier of the at least one abnormality identifier is indicative of an abnormal shape of an object that appears in the at least one multimedia content elements; wherein the abnormal shape of the object is indicative of an abnormal condition of the object.
However, Ono teaches:
wherein an abnormality identifier of the at least one abnormality identifier is indicative of an abnormal shape of an object that appears in the at least one multimedia content elements (Ono Paragraph [0136], FIG. 6 to FIG. 8 are obtained by preparing multiple numbers of segmentation results, Paragraph [0141], Examples of ID=5 (deviation of overall shape and position is large)); wherein the abnormal shape of the object is indicative of an abnormal condition of the object (Ono Paragraph [0136], FIG. 6 to FIG. 8 are obtained by preparing multiple numbers of segmentation results, Paragraph [0141], Examples of ID=5 (deviation of overall shape and position is large)).
The claimed invention and Ono are from the analogous art of systems identifying deviations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Ono to have combined Ramanathan and Ono.
The motivation to combine Ramanathan and Ono is to improve abnormality detection by looking at shapes.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the abnormal IDs of Ono in order to obtain the predictable result of improving abnormality detection.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Ono.

Regarding claim 11, Ramanathan teaches:
Ramanathan Paragraph [0038], software module executed by a processor); and
a memory connected to the processing circuitry, the memory containing instructions that, when executed by the processing circuitry (Ramanathan Paragraph [0010], computer readable medium storing a computer program which causes a computer system to perform a method), configure the system to:
cause generation of at least one signature for at least one input multimedia content element (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content, N dimension query signature based on an N dimension query descriptor and a traversal hash query signature based on a combination of dimensions of the N dimension query descriptor are generated (shows signatures are generated)), wherein each signature represents a concept (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content), wherein each concept is a collection of signatures and metadata representing the concept (Ramanathan Paragraph [0008], invention addresses a method of searching reference multimedia signatures that represent audio and video content, Paragraph [0048], fingerprinting and search system is used, where the fingerprint for a piece of multimedia content is composed of a number of compact signatures, including traversal hash signatures and associated metadata);
compare the generated at least one signature to a plurality of signatures of a plurality of reference multimedia content elements to determine at least one matching reference multimedia content element (Ramanathan Paragraph [0008], finding a closest matching multimedia clip, Paragraph [0057], set of query signatures is now compared against this set of reference signatures); and
Ramanathan does not expressly disclose:

detect, based on the comparison, at least one abnormality identifier for the at least one input multimedia content element;
However, Walters teaches:
A system for detecting abnormality identifiers based on multimedia content element signatures (Walters Paragraph [0004], multimedia files, Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier), comprising:
detect, based on the comparison (Walters Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect resource identifier), at least one abnormality identifier for the at least one input multimedia content element (Walters Paragraph [0004], multimedia files, Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier);
The claimed invention and Walters are from the analogous art of systems using identifiers for data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Walters to have combined Ramanathan and Walters.
The motivation to combine Ramanathan and Walters is to improve content matching by determining if there is an incorrect identifier.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the determination of incorrect identifiers of Walters in order to obtain the predictable result of improving content matching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Walters.
Ramanathan does not expressly disclose:

However, Ono teaches:
wherein an abnormality identifier of the at least one abnormality identifier is indicative of an abnormal shape of an object that appears in the at least one multimedia content elements (Ono Paragraph [0136], FIG. 6 to FIG. 8 are obtained by preparing multiple numbers of segmentation results, Paragraph [0141], Examples of ID=5 (deviation of overall shape and position is large)); wherein the abnormal shape of the object is indicative of an abnormal condition of the object (Ono Paragraph [0136], FIG. 6 to FIG. 8 are obtained by preparing multiple numbers of segmentation results, Paragraph [0141], Examples of ID=5 (deviation of overall shape and position is large)).
The claimed invention and Ono are from the analogous art of systems identifying deviations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Ono to have combined Ramanathan and Ono.
The motivation to combine Ramanathan and Ono is to improve abnormality detection by looking at shapes.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the abnormal IDs of Ono in order to obtain the predictable result of improving abnormality detection.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Ono.

Regarding claim 12, Ramanathan in view of Walters and Ono further teaches:
The system of claim 11, wherein the signatures of each matching reference multimedia content element match the at least one signature generated for the at least one input multimedia content element above a predetermined threshold (Ramanathan Paragraph [0065], summing the descriptor values and rejecting those with a sum below a threshold, signatures are eliminated that have corresponding descriptors (shows elements above the threshold since values below are rejected)).

Regarding claim 14, Ramanathan in view of Walters and Ono further teaches:
The system of claim 11, wherein each reference multimedia content element is associated with at least one predetermined abnormality identifier (Walters Paragraph [0004], multimedia files, Paragraph [0006], administrator must program rules specifying that incorrect resource identifiers, for example "http://www.ibm.com/thinkpad/", are equivalent to correct resource identifiers), wherein the detected at least one abnormality identifier includes the at least one predetermined abnormality identifier of each matching reference multimedia content element (Walters Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier).

Regarding claim 15, Ramanathan in view of Walters and Ono further teaches:
The system of claim 11, wherein the at least one reference multimedia content element includes at least one normal reference multimedia content element featuring at least one baseline identifier (Walters Paragraph [0006], equivalent to correct resource identifiers such as “http://www.pc.ibm.com/us/thinkpad/.”, Paragraph [0004], multimedia files), wherein each abnormality identifier is detected with respect to a difference between one of the at least one baseline identifier and the at least one input multimedia content element (Walters Paragraph [0006], rules specifying that incorrect resource identifiers, for example "http://www.ibm.com/thinkpad/", are equivalent to correct resource identifiers such as "http://www.pc.ibm.com/us/thinkpad/.").

Regarding claim 18, Ramanathan in view of Walters and Ono further teaches:
Ramanathan Paragraph [0005], multimedia image, audio and video content), graphics, a video stream, a video clip (Ramanathan Paragraph [0005], multimedia image, audio and video content), an audio stream, an audio clip (Ramanathan Paragraph [0005], multimedia image, audio and video content), a video frame, a photograph, images of signals, and a portion thereof.

Claims 3 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan in view of Walters, Ono and Shimada et al., Patent Application Publication No. 2010/0280978 (hereinafter Shimada).

Regarding claim 3, Ramanathan in view of Walters and Ono teaches parent claim 1.
Ramanathan in view of Walters further and Ono teaches:
wherein detecting the at least one abnormality identifier further comprises (Walters Paragraph [0004], multimedia files, Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier):
creating at least one abnormality identifier for the input multimedia content element (Walters Paragraph [0004], multimedia files, Paragraph [0006], administrator must program rules specifying that incorrect resource identifiers, for example "http://www.ibm.com/thinkpad/", are equivalent to correct resource identifiers), wherein each created abnormality identifier includes at least a portion of the Walters Paragraph [0004], multimedia files, Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier).
Ramanathan Paragraph [0048], including traversal hash signatures and associated metadata, Paragraph [0008], finding a closest matching multimedia clip)
Ramanathan in view of Walters and Ono does not expressly disclose:
sending, to a deep content classification system, at least one of: the at least one input multimedia content element, and the at least one signature generated for the at least one input multimedia content element;
receiving, from the deep content classification system, at least one concept matching the at least one input multimedia content element; and
However, Shimada teaches:
sending, to a deep content classification system (Shimada Paragraph [0100], minimize the search time associated with this signature matching procedure, a tree-based classification system (deep content classification system)), at least one of: the at least one input multimedia content element, and the at least one signature generated for the at least one input multimedia content element (Shimada Paragraph [0100], minimize the search time associated with this signature matching procedure, a tree-based classification system);
receiving, from the deep content classification system (Shimada Paragraph [0100], minimize the search time associated with this signature matching procedure, a tree-based classification system (deep content classification system)), at least one concept matching the at least one input multimedia content element (Shimada Paragraph [0100], minimize the search time associated with this signature matching procedure, a tree-based classification system); and
The claimed invention and Shimada are from the analogous art of classification systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Shimada to have combined Ramanathan and Shimada.


Regarding claim 13, Ramanathan in view of Walters and Ono teaches parent claim 11.
Ramanathan in view of Walters and Ono further teaches:
create at least one abnormality identifier for the input multimedia content element (Walters Paragraph [0004], multimedia files, Paragraph [0006], administrator must program rules specifying that incorrect resource identifiers, for example "http://www.ibm.com/thinkpad/", are equivalent to correct resource identifiers), wherein each created abnormality identifier includes at least a portion of the Walters Paragraph [0004], multimedia files, Paragraph [0032], single resource identifier determined to be the most relevant when compared to the incorrect (abnormal) resource identifier).
metadata representing the matching at least one concept (Ramanathan Paragraph [0048], including traversal hash signatures and associated metadata, Paragraph [0008], finding a closest matching multimedia clip)
Ramanathan in view of Walters and Ono does not expressly disclose:
send, to a deep content classification system, at least one of: the at least one input multimedia content element, and the at least one signature generated for the at least one input multimedia content element;
receive, from the deep content classification system, at least one concept matching the at least one input multimedia content element; and

send, to a deep content classification system, at least one of: the at least one input multimedia content element (Shimada Paragraph [0100], minimize the search time associated with this signature matching procedure, a tree-based classification system (deep content classification system)), and the at least one signature generated for the at least one input multimedia content element (Shimada Paragraph [0100], minimize the search time associated with this signature matching procedure, a tree-based classification system);
receive, from the deep content classification system (Shimada Paragraph [0100], minimize the search time associated with this signature matching procedure, a tree-based classification system (deep content classification system)), at least one concept matching the at least one input multimedia content element (Shimada Paragraph [0100], minimize the search time associated with this signature matching procedure, a tree-based classification system); and
The claimed invention and Shimada are from the analogous art of classification systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Shimada to have combined Ramanathan and Shimada.
The motivation to combine Ramanathan and Shimada is to improve content organization by using a classification system.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the classification system of Shimada in order to obtain the predictable result of improving content organization.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Shimada.

Claims 6, 7, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan in view of Walters, Ono and Wilkes et al., Patent Application Publication No. 2004/0010425 (hereinafter Wilkes).

Regarding claim 6, Ramanathan in view of Walters and Ono teaches parent claim 1.
Ramanathan in view of Walters and Ono does not expressly disclose:
searching, using the detected at least one abnormality identifier, for at least one potential disease.
However, Wilkes teaches:
searching, using the detected at least one abnormality identifier (Wilkes Paragraph [0324], disease state ID number and click on search), for at least one potential disease (Wilkes Paragraph [0324], disease state ID number and click on search).
The claimed invention and Wilkes are from the analogous art of disease identification systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Wilkes to have combined Ramanathan and Wilkes.
The motivation to combine Ramanathan and Wilkes is to improve content searching by allowing for the searching of disease.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the disease identifiers of Wilkes in order to obtain the predictable result of improving content searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Wilkes.

Regarding claim 7, Ramanathan in view of Walters, Ono and Wilkes further teaches:
The method of claim 6, wherein the at least one potential disease includes a plurality of potential diseases (Wilkes Paragraph [0324], disease state ID number and click on search), further comprising:
sending, to a user device (Wilkes Paragraph [0326], disease state history can be viewed, Fig. 11, shows the devices where information is viewed), a list of the plurality of potential diseases (Wilkes Paragraph [0325], a disease state can be chosen from the search result list), wherein the list is organized based on at least one of (Wilkes Paragraph [0343], the list can be sorted by discipline or disease state): a degree of commonness of each potential disease (Wilkes Paragraph [0343], the list can be sorted by discipline or disease state, Paragraph [0327], disease state history screen shows the patient demographic information), and a degree of matching between corresponding portions of each input multimedia content element and each reference multimedia content element.

Regarding claim 16, Ramanathan in view of Walters and Ono teaches parent claim 11.
Ramanathan in view of Walters and Ono does not expressly disclose:
wherein the system is further configured to: search, using the detected at least one abnormality identifier, for at least one potential disease.
However, Wilkes teaches:
wherein the system is further configured to: search, using the detected at least one abnormality identifier (Wilkes Paragraph [0324], disease state ID number and click on search), for at least one potential disease (Wilkes Paragraph [0324], disease state ID number and click on search).
The claimed invention and Wilkes are from the analogous art of disease identification systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Wilkes to have combined Ramanathan and Wilkes.
The motivation to combine Ramanathan and Wilkes is to improve content searching by allowing for the searching of disease.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the disease identifiers of Wilkes in order to obtain the predictable result of improving content searching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Wilkes.


The system of claim 16, wherein the at least one potential disease includes a plurality of potential diseases (Wilkes Paragraph [0324], disease state ID number and click on search), wherein the system is further configured to:
send, to a user device (Wilkes Paragraph [0326], disease state history can be viewed, Fig. 11, shows the devices where information is viewed), a list of the plurality of potential diseases (Wilkes Paragraph [0325], a disease state can be chosen from the search result list), wherein the list is organized based on at least one of (Wilkes Paragraph [0343], the list can be sorted by discipline or disease state): a degree of commonness of each potential disease (Wilkes Paragraph [0343], the list can be sorted by discipline or disease state, Paragraph [0327], disease state history screen shows the patient demographic information), and a degree of matching between corresponding portions of each input multimedia content element and each reference multimedia content element.

Claims 9, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan in view of Walters, Ono and Dickinson et al., Patent Application Publication No. 2007/0260823 (hereinafter Dickinson).

Regarding claim 9, Ramanathan in view of Walters and Ono teaches parent claim 1.
Ramanathan in view of Walters and Ono does not expressly disclose:
wherein each signature is generated by a signature generator system, wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.
However, Dickinson teaches:
Dickinson Paragraph [0096], all fourteen of the fifteen signatures generated during this test will be compared to the expected signature values with the exception of the signature generated by synergistic processor core), wherein the signature generator system includes a plurality of at least partially statistically independent computational cores (Dickinson Paragraph [0096], all fourteen of the fifteen signatures generated during this test will be compared to the expected signature values with the exception of the signature generated by synergistic processor core), wherein the properties of each core are set independently of the properties of each other core (Dickinson Paragraph [0006], processor (computational) core is an independent processor computational unit).
The claimed invention and Dickinson are from the analogous art of signature systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Dickinson to have combined Ramanathan and Dickinson.
The motivation to combine Ramanathan and Dickinson is to improve signature generation by using independent processor computational units.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the independent processor computational units of Dickinson in order to obtain the predictable result of improving signature generation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Dickinson.

Regarding claim 19, Ramanathan in view of Walters and Ono teaches parent claim 11.
Ramanathan in view of Walters and Ono does not expressly disclose:
wherein each signature is generated by a signature generator system, wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.

wherein each signature is generated by a signature generator system (Dickinson Paragraph [0096], all fourteen of the fifteen signatures generated during this test will be compared to the expected signature values with the exception of the signature generated by synergistic processor core), wherein the signature generator system includes a plurality of at least partially statistically independent computational cores (Dickinson Paragraph [0096], all fourteen of the fifteen signatures generated during this test will be compared to the expected signature values with the exception of the signature generated by synergistic processor core), wherein the properties of each core are set independently of the properties of each other core (Dickinson Paragraph [0006], processor (computational) core is an independent processor computational unit).
The claimed invention and Dickinson are from the analogous art of signature systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Dickinson to have combined Ramanathan and Dickinson.
The motivation to combine Ramanathan and Dickinson is to improve signature generation by using independent processor computational units.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the independent processor computational units of Dickinson in order to obtain the predictable result of improving signature generation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Dickinson.

Regarding claim 20, Ramanathan in view of Walters and Ono teaches parent claim 11.
Ramanathan in view of Walters and Ono does not expressly disclose:
a signature generator system, wherein each signature is generated by the signature generator system, wherein the signature generator system includes a plurality of at least partially statistically 
However, Dickinson teaches:
a signature generator system, wherein each signature is generated by the signature generator system (Dickinson Paragraph [0096], all fourteen of the fifteen signatures generated during this test will be compared to the expected signature values with the exception of the signature generated by synergistic processor core), wherein the signature generator system includes a plurality of at least partially statistically independent computational cores (Dickinson Paragraph [0096], all fourteen of the fifteen signatures generated during this test will be compared to the expected signature values with the exception of the signature generated by synergistic processor core), wherein the properties of each core are set independently of the properties of each other core (Dickinson Paragraph [0006], processor (computational) core is an independent processor computational unit).
The claimed invention and Dickinson are from the analogous art of signature systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanathan and Dickinson to have combined Ramanathan and Dickinson.
The motivation to combine Ramanathan and Dickinson is to improve signature generation by using independent processor computational units.  It would have been obvious to one of ordinary skill in the art to take the system of Ramanathan and combine it with the independent processor computational units of Dickinson in order to obtain the predictable result of improving signature generation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Ramanathan and Dickinson.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan in view of Walters, Ono and Gregory et al., Patent Application Publication No. 2007/0274442 (hereinafter Gregory).

Regarding claim 21, Ramanathan in view of Walters and Ono teaches parent claim 1.
Ramanathan in view of Walters and Ono does not expressly disclose:
wherein the abnormal condition of the object is a fractured condition of the object; wherein the object has a normal shape when the object is in an unfractured condition.
However, Gregory teaches:
wherein the abnormal condition of the object is a fractured condition of the object (Gregory Paragraph [0011], subjects preferably comprise both fracture and non -fracture subjects); wherein the object has a normal shape when the object is in an unfractured condition (Gregory Paragraph [0011], subjects preferably comprise both fracture and non -fracture subjects).
The claimed invention and Gregory are from the analogous art of image scanning.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Ramanthan and Gregory to have combined Ramanthan and Gregory.  One of ordinary skill in the art would recognize that a non-fractured state would be considered normal while a fractured state would be abnormal.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. A detailed explanation is provided below.


On pages 7-8, Applicant argues that Wilkes does not disclose “searching, using the detected at least one abnormality identifier, for at least one potential disease”, the Examiner disagrees.  Wilkes teaches entering a disease state ID and clicking on Search to present a list of disease states according to the search (Paragraph 324).  The disease state ID is considered the abnormality identifier which is then used to search for diseases.  This shows that Wilkes does disclose this limitation since an identifier is used in searching for diseases.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                                      /ROBERT STEVENS/             Primary Examiner, Art Unit 2164